           Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/10) Application for a Search Warrant                                                                     FILED
                                      UNITED STATES DISTRICT COURT                                                       JUL O9 2019
                                                                     for the
                                                                                                               CLEH K US DI S I HICl COLJHT
                                                         Southern District of California                    SOUTHERN DISTRICT OF CALIFOR NIA
                                                                                                            BY                          DEPUTY

              In the Matter of the Search of                            )

                                                                                                1 9MJ 2 8 5 3
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No.
Apple iPt:ione 6s Cellphone, IMEI: 353339075261342,                     )
             FPF No. 2019250600060601                                   )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 SEE ATTACHMENT A
located in the             Southern               District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 4 I ( c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 u.s.c. §§ 952, 960                      Importation of a Controlled Substance;
        21 U.S.C. § 963                            Conspiracy to Import a Controlled Substance

          The application is based on these facts:
        SEE AFFIDAVIT

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                   i~      V    Applicant's signature

                                                                                           Special Agent Ryan Morse, HSI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:         7{/ 1--(19                                                                          Judge 's signature

City and state: San Diego, CA                                                  Honorable William V. Gallo, U.S. Magistrate Judge
                                                                                                Printed name and title
   Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.2 Page 2 of 14




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Apple iPhone 6s Cellphone
            IMEI:353339075261342

            FPFNo.2019250600060601
            (Target Device);


The Target Device is currently in the possession of the Department of Homeland
Security at the U.S. Customs and Border Protection Permanent Vault at 9495
Customhouse Plaza in San Diego, CA, 92154.
   Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.3 Page 3 of 14



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data,remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text .messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of December 23, 2018 to March 22, 2019:

      a.    tending to indicate efforts to import methamphetamine or some other
            federally controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of methamphetamine or some other federally
            controlled substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device; and/or

      f.    tending to place in conte~t, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960,
and 963, importation of a controlled substance and conspiracy to do same.
        Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.4 Page 4 of 14



 1                                       AFFIDAVIT
 2         I, Ryan Morse, Special Agent with the United States Department of Homeland
 3 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 4 Investigations (HSI), being duly sworn, hereby state as follows:
 5                                    INTRODUCTION
 6         1.    This affidavit supports an application for a warrant to search the following
 7 electronic device, as further described in Attachment A:
 8               a.     Apple iPhone 6s Cellphone
 9                      IMEI:353339075261342
10                      FPFNo.2019250600060601
11                      (Target Device);
12
     and seize evidence of crimes, specifically, violations of Title 21, United States Code,
13
     Section(s) 952, 960, and 963, as more particularly described in Attachment B. This
14
     search supports an investigation and prosecution of JOSE ROSALES for the crimes
15
     mentioned above. A factual explanation supporting probable cause follows.
16
           2.     The Target Device was seized from ROSALES on March 21, 2019 at the
17
     time of his arrest at the Otay Mesa, California Port of Entry ("POE"), as he attempted
18
     to smuggle methamphetamine into the United States. The Target Device is currently
19
     in the possession of the Department of Homeland Security. The Target Device is
20
     currently being held securely at the U.S. Customs and Border Protection Permanent
21
     Vault at 9495 Customhouse Plaza in San Diego, CA, 92154.
22
           3.     Based upon my experience and training, and all the facts and opinions set
23
     forth in this Affidavit, there is probable cause to believe that a search of the Target
24
     Device will produce evidence of one or more of the aforementioned cnmes, as
25
     described in Attachment B.
26
           4.     The information contained in this affidavit is based upon my experience
27
     and training, and consultation with other federal, state, and local law enforcement
28
     agents. The evidence and information contained herein was developed from interviews
                                                1
       Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.5 Page 5 of 14



 1 and my review of documents and evidence related to this case. Because this affidavit
 2   is made for the limited purpose of obtaining a search warrant for the Target Device, it
 3   does not contain all of the information known by me or other federal agents regarding
 4   this investigation, but only contains those facts believed to be necessary to establish
 5   probable cause for the requested warrant.
 6                            EXPERIENCE AND TRAINING
 7         5.    I am a law enforcement officer of the United States within the meaning of Title
 8 18, United States Code, Section 2510(7), who is empowered by law to conduct
 9 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
10 Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
11 41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a)
12 to make applications for search and seizure warrants and to serve arrest warrants. I am
13 authorized to investigate violations of laws of the United States and to execute warrants
14 issued under the authority of the United States.
15         6.    I am a Special Agent (SA) with ICE-HSI and have been so employed since
16 October 2016, having graduated from the Criminal Investigator Training Program at the
17 Federal Law Enforcement Training Center (FLETC) located in Glynco, Georgia in March
18 of 2017 and the Homeland Security Investigations Special Agent Training Program in July
19 of 2017.
20         7.    The combined Academy curriculums covers specialized training m the
21 Immigration and Naturalization Act, criminal investigations, criminal law, and statutory
22 authority, as well as cross-training in Title 21 United States Code, controlled substances
23 violations, and in Title 19 United States Code, customs law violations.         Prior to my
24 employment with HSI, I was employed as a full-time, sworn federal agent with the Federal
25 Air Marshal Service for approximately 5 years and 7 months. In 2011, I graduated from the
26 Federal Air Marshal Training Program at the FLETC located in Artesia, New Mexico as
27 well as the Federal Air Marshal Training Program advanced training at the Transportation
28

                                                 2
        Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.6 Page 6 of 14



 1 Security Administration Training Center in Atlantic City, New Jersey. I have a Master's
 2 Degree in National Security from the University of New Haven.
 3         8.     I am currently working in a financial investigations group; however, I was
 4 previously assigned to Contraband Smuggling Group 3 (CS3) for approximately 1 year and
 5 10 months. CS3 is primarily tasked with investigating, arresting, and prosecuting narcotics
 6 smuggling organizations that utilize the Southern and Central Districts of California as an
 7 operational corridor as well as other offenses that occur at the Ports of Entry in San Diego
 8 County including assaults on federal officers, escapes from federal custody, and a variety
 9 of other federal offenses. CS3 agents deploy in plain clothes attire and drive department
10 unmarked vehicles.
11         9.     I have personally participated in and conducted investigations of violations of
12 various State and Federal criminal laws, including those related to narcotics violations. I
13 have arrested or participated in the arrest of persons for violations of the Controlled
14 Substances Act. In these cases, I have conducted interviews with the arrested persons and
15 their associates. I have conducted surveillance of narcotics smugglers as they conduct their
16 smuggling activity while crossing the border from Mexico into the United States. Through
17 these investigative activities, I have gained a working knowledge and insight into the typical
18 activity of narcotics smugglers, and the structure of their narcotics smuggling networks.
19          10.   Based upon my training and experience as a Special Agent, and consultations
20 with law enforcement officers experienced in narcotics trafficking investigations, and all
21   the facts and opinions set forth in this affidavit, I submit the following:
22         a.     Drug traffickers will use cellular/mobile telephones because they are mobile
23                and they have instant access to telephone calls, text, web, and voice
                  messages.
24
25         b.     Drug traffickers will use cellular/mobile telephones because they are able to
                  actively monitor the progress of their illegal cargo while the conveyance is
26
                  in transit.
27
           C.     Drug traffickers and their accomplices will use cellular/mobile telephones
28
                  because they can easily arrange and/or determine what time their illegal

                                                  3
         Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.7 Page 7 of 14



                  cargo will arrive at predetermined locations.
 1
 2          d.    Drug traffickers will use cellular/mobile telephones to direct drivers to
                  synchronize an exact drop off and/or pick up time of their illegal cargo.
 3
 4          e.    Drug traffickers will use cellular/mobile telephones to notify or warn their
                  accomplices of law enforcement activity to include the presence and posture
 5
                  of marked and unmarked units, as well as the operational status of
 6                checkpoints and border crossings.
 7
            f.    Drug traffickers and their co-conspirators often use cellular/mobile
 8                telephones to communicate with load drivers who transport their narcotics
 9
                  and/or drug proceeds.

10          g.    The use of cellular telephones by conspirators or drug traffickers tends to
11
                  generate evidence that is stored on the cellular telephones, including, but not
                  limited to emails, text messages, photographs, audio files, videos, call logs,
12'               address book entries, IP addresses, social network data, and location data.
13
14          11.   Based upon my training and experience as a Special Agent, and

15 consultations with law enforcement officers experienced in narcotics trafficking
16 investigations, and all the facts and opinions set forth in this affidavit, I know that
17 cellular/mobile telephones can and often do contain electronic records, phone logs and
18 contacts, voice and text communications, and data such as emails, text messages, chats
19 and chat logs from various third-party applications, photographs, audio files, videos,
20 and location data. This information can be stored within disks, memory cards, deleted
21    data, remnant data, slack space, and temporary or permanent files contained on or in

22 the cellular/mobile telephone. Specifically, I know based upon my training, education,
23 and experience investigating these conspiracies that searches of cellular/mobile
24 telephones yields evidence:
25          a.    tending to indicate efforts to import methamphetamine or some other
26
                  federally controlled substances from Mexico into the United States;

27          b.    tending to identify accounts, facilities, storage devices, and/or services-
28                such as email addresses, IP addresses, and phone numbers-used to


                                                  4
        Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.8 Page 8 of 14


                 facilitate the importation of methamphetamine or some other federally
 1
                 controlled substances from Mexico into the United States;
 2
           C.    tending to identify co-conspirators, criminal associates, or others involved
 3
                 in importation of methamphetamine or some other federally controlled
 4               substances from Mexico into the United States;
 5
           d.    tending to identify travel to or presence at locations involved in the
 6               importation of methamphetamine or some other federally controlled
 7
                 substances from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
 8
 9
           e.    tending to identify the user of, or persons with control over or access to,
                 the Target Device(s); and/or
10
           f.    tending to place in context, identify the creator or recipient of, or establish
11
                 the time of creation or receipt of communications, records, or data involved
12               in the activities described above.
13         12.   Subscriber Identity Module (SIM) Cards, also known as subscriber

14 identity modules, are smart cards that store data for GSM cellular telephone
15 subscribers. Such data includes user identity, location and phone number, network
16
   authorization data, personal security keys, contact lists and stored text messages. Some
17
   of the evidence generated by a smuggler's use of a cellular telephone would likely be
18
   stored on any SIM Card that has been utilized in connection with that telephone.
19
          13. Based upon my experience investigating drug smuggling, my training,
20
   and my consultation with other investigators who have experience investigating drug
21
22 smuggling in near the border, I understand that drug smugglers often seek to smuggle
23 drugs from Mexico to the United States by hiding the drugs in hidden compartments
24 of cars, and in non-factory compartments (i.e., compartments that the manufacturer did
                                                                          I


25 not design for ordinary use). Smugglers often then drive north from Mexico and seek
26 to pass through POEs with the drugs undetected. (I am also aware that such individuals
27 will sometimes try to generate a history of crossings to show that driving through a
28
     POE is ordinary behavior for them.) When they arrive in the United States, smugglers

                                                 5
        Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.9 Page 9 of 14



 1 often take the drugs to a discreet location to transfer them to other people involved in

 2 the distribution chain, who can then send the drugs to other locations for downstream
 3 distribution.
 4
          14. Furthermore, based on my training and experience, and conversations with
 5
     other law enforcement officers who investigate drug smuggling and trafficking, I know that
 6
     drug conspiracies often require detailed and intricate planning to successfully evade
 7
     detection.   Consequently, drug conspiracies often involve planning and coordination for
 8
     several months, andthis planning often occurs through mobile telephones. Additionally,
 9
     based on my training and experience, and conversations with other law enforcement officers
10
     who investigate drug smuggling and trafficking, I know that coconspirators are sometimes
11
     unaware when a fellow coconspirator has been arrested and will attempt to communicate
12
     with that coconspirator via mobile telephone after his or her arrest to determine the
13
     whereabouts of drugs that are being transported.
14
                        FACTS SUPPORTING PROBABLE CAUSE
15
           15.    According to a report prepared by CBP Canine Enforcement Officer
16
     Pittman, on March 21, 2019, he and his Narcotics and Human Detection Dog,
17
     "Tammy," were roving in pre-primary inspection at the Otay Mesa POE when they
18
     encountered a White Toyota Highlander with California license plate 8FPA647 (the
19
     "Vehicle"). Tammy alerted to the back undercarriage of the vehicle.
20
           16.    According to a report prepared by CBP Officer Ibarra, at approximately
21
     5:51 p.m. on the same day, he was working at the Otay Mesa POE and was informed
22
     by Officer Pittman that Tammy had alerted to the Vehicle. Officer Ibarra approached
23
     the Vehicle and obtained two negative customs declarations from ROSALES.
24
     ROSALES stated that he owned the Vehicle. The Vehicle was driven to the secondary
25
     lot, where Officers Pittman and Ibarra continued to inspect it. During this inspection,
26
     they noticed that bolts holding one of the seats had been tampered with, at which point
27
     Officer Pittman drilled a hole in the floor of the Vehicle, and Officer Ibarra noticed
28
     what appeared to be narcotics packages in the floor.
                                                6
      Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.10 Page 10 of 14



 1         17.   According to a report prepared by CBP Officer Norman, she received the
 2 Vehicle for seizure processing in the secondary lot of Otay Mesa. She and a mechanic
 3 removed the rear tires and saw access panels in each tire well. After opening the panels,
 4 Officer Norman removed some packages from each side, but the remainder were stuck
 5 in the compartment. The mechanic then gained access to the compartment from the top
 6 by removing the third row seat and cutting open the top of the compartment, thus
 7 revealing a layer of black carbon fiber and packages underneath it. Officer Norman
 8 recovered a total of 38 packages from the Vehicle, each double-bagged in vacuum-
 9 sealed freezer bags. Officer Norman tested the substance contained within one of those
1O packages, which tested positive for the properties of methamphetamine. A chemical
11 analysis report confirmed the substance within the packages was methamphetamine
12 with 99% purity and a total weight of approximately 17.86 kilograms.
13         18.   I was notified of the event, responded to the Otay Mesa POE, and
14 subsequently placed ROSALES under arrest. I further seized the Vehicle, the
15 methamphetamine packages, and the Target Device, which had been previously seized
16 from ROSALES.
17         19.   I advised ROSALES of his Miranda rights. ROSALES waived his rights,
18 and I subsequently conducted a recorded interview of ROSALES. During the post-
19 Miranda interview, ROSALES denied knowledge of controlled substances in the
20 Vehicle, and said that he had purchased his car in January from a buyer he met through
21 Craigslist for $16,000. He further stated that he is the only one with keys to the car and
22 does not have a spare. Rosales said he traveled to Tijuana earlier on March 21, 2019
23 (the date of his arrest), went to a club in Tijuana, ate, and was headed back to his home
24 in Quail Valley, California when he was arrested. He indicated the Vehicle had been
25 parked in a paid lot at a market near the club. He considered the lot safe.
26         20.   I have reviewed the crossing history in the TECS system for the vehicle
27 ROSALES was driving when he was arrested and determined that ROSALES began
28 crossing the Vehicle regularly into the United States (sometimes more than once per

                                                7
      Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.11 Page 11 of 14



 1 week) since at least February 8, 2019. The records also indicate the Vehicle entered
 2 Mexico at about 11:04 a.m. on March 18, 2019. Rosales walked back into the United
 3 States from Mexico early in the morning on March 19, 2019. The next crossing record
 4 for the Vehicle was the day of Rosales's arrest, March 21, 2019, when he tried to re-
 5 enter the U.S. from Mexico. In his post-arrest statement, Rosales did not say or indicate
 6 that the Vehicle had been in Mexico since March 18 as the TECS records indicated.
 7         21.     Contents of the Target Device were extracted at the POE using the
 8 Cellebrite application, and a report was generated. I reviewed the report. I ask the Court
 9 not to rely on anything found or not found in that review in determining if there exists
10 probable cause to search the Target Device. The purpose of the requested warrant is to
11 have the Target Device more thoroughly examined by a trained specialist in cell phone
12 examinations and attempt to extract data from applications that was unable to be
13 extracted with the initial download. The specialist is more knowledgeable about how
14 and where data is stored in cell phones, how to find and extract that data, and its
15 significance.
16         22.     Given the facts surrounding ROSALES' s arrest, and based upon my
17 experience and training, as well as consultation with other law enforcement officers
18 experienced in drug smuggling investigations, I submit that there is probable cause to
19 believe that information relevant to the smuggling activities of ROSALES will be found
20 in the Target Device.
21         23.     For the reasons set forth above, I request permission to search the Target
22 Device for items listed in Attachment B for the time period from December 23, 2018
23 up to and including March 22, 2019, which was the day following ROSALES' s arrest.
24 ROSALES is currently charged in an information, and his case is pending trial in August
25 2019.
26                                     METHODOLOGY
27         24.     It is not possible to determine, merely by knowing the cellular/mobile
28 telephone's make, model and/or serial number, the nature and types of services to which

                                                 8
      Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.12 Page 12 of 14



 1 the device is subscribed and the nature of the data stored on the.device. Cellular/mobile
 2 devices today can be simple cellular telephones and text message devices, can include
 3 cameras, can serve as personal digital assistants and have functions such as calendars
 4 and full address books and can be mini-computers allowing for electronic mail services,
 5 web services and rudimentary word processing.                An increasing number of
 6 cellular/mobile service providers now allow for their subscribers to access their device
 7 over the internet and remotely destroy all of the data contained on the device. For that
 8 reason, the device may only be powered in a secure environment or, if possible, started
 9 in "flight mode" which disables access to the network. Unlike typical computers, many
1O cellular/mobile telephones do not have hard drives or hard drive equivalents and store
11 information in volatile memory within the device or in memory cards inserted into the
12 device. Current technology provides some solutions for acquiring some of the data
13 stored in some cellular/mobile telephone models using forensic hardware and software.
14 Even if some of the stored information on the device may be acquired forensically, not
15 all of the data subject to seizure may be so acquired. For devices that are not subject to
16 forensic data acquisition or that have potentially relevant data stored that is not subject
17 to such acquisition, the examiner must inspect the device manually and record the
18 process and the results using digital photography. This process is time and labor
19 intensive and may take weeks or longer.
20         25.   Following the issuance of this warrant, I will collect the subject
21 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
22 contained within the telephone and its memory cards will employ search protocols
23 directed exclusively to the identification and extraction of data within the scope of this
24 warrant.
25         26.   Based on the foregoing, identifying and extracting data subject to seizure
26 pursuant to this warrant may require a range of data analysis techniques, including
27 manual review, and, consequently, may take weeks or months.                The personnel
28

                                                9
       Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.13 Page 13 of 14



 1 conducting the identification and extraction of data will complete the analysis within
 2 ninety (90) days, absent further application to this Court.
 3                                     CONCLUSION
 4         27.   Based on all of the facts and circumstances described above, there is
 5 probable cause to conclude that JOSE ROSALES used the Target Device to facilitate
 6 violations of Title 21, United States Code, Section(s) 952, 960, and 963.
 7         28.   Because the Target Device was promptly seized during the investigation
 8 of JOSE ROSALES' s trafficking activities and has been securely stored since that time,
 9 there is probable cause to believe that evidence of illegal activities committed by JOSE
1O ROSALES continues to exist on the Target Device. As stated above, I believe that the
11   date range for this search is from December 23, 2018 to March 22, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               10
      Case 3:19-mj-02853-WVG Document 1 Filed 07/09/19 PageID.14 Page 14 of 14



 1        29.    WHEREFORE, I request that the court issue a warrant authorizing law
 2 enforcement agents and/or other federal and state law enforcement officers to search
 3 the items described in Attachment A, and to seize items listed in Attachment B, using
 4 the methodology described above.
 5
 6 I swear the foregoing is true and correct to the best of my knowledge and belief.
 7

 8
                                           Ryan Morse~
 9
                                           Special Agent
10                                         Homeland Security Investigations
                                           Department of Homeland Security
11
12 Subscribed and sworn to before me this    ~       day of July, 2019.
13
14


            ~ S?,
15
16
   The Honorable William V. Gallo
17 United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                              11
